Pemberton, J. (dissenting)
I dissent. The trial court found “that the affidavits filed on behalf of said *319petitioner are true.” From this finding of fact, not appealed from, it is admitted that appellant was convicted of a crime of which he was innocent; that, at the time of his trial and sentence, he did not know that his son and two neighbor boys had committed the offense, and that it was without the fraud or negligence of appellant that these facts were not presented to the trial court. Had these facts been known at the time of the trial they would have prevented a conviction, and upon the authorities relied upon in the majority opinion they clearly authorize the issuance of the writ requested.